Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Amendment filed on 1/19/2021. Applicant has amended independent claims 1 and 12, and dependent claims 6 and 17; and added new claims 31-34. However, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.


Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3-5, 29, 33is/are rejected under 35 U.S.C. 103 as being unpatentable over Tajima et al., US 2016/0043363, in view of Singh et al., US 2016/0149262.
Regarding claim 1, Tajima et al.,  teaches a power storage device (0002; 0006; 0015) comprising: a positive electrode including a positive electrode active material layer (0061) and a positive electrode current collector (0061); a negative electrode including a negative electrode active material layer (0061) and a negative electrode current collector (0061); a separator (0061) containing polyphenylene sulfide (0079), the separator located between the positive electrode and the negative electrode (0064); an electrolytic solution (0053) containing a solute (0080) including lithium bis(fluorosulfonyl)amide (0080) (LiN(FSO2)2) and solvents (0081) ethylene carbonate (0081), propylene carbonate (0081); and an exterior body (0053; reference 211) entirely sealing the power storage device (Fig. 2A, 2B) including positive electrode, negative electrode, separator, and electrolytic solution (0061).
Tajima does not teach amount of lithium bis(fluorosulfonyl)amide.
Singh teaches 30-50 % by weight lithium bis(fluorosulfonyl)amide (0022-0023).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to insert the teachings of Singh into the teachings of Tajima because Singh teaches “the present inventors have discovered that it is possible to prepare concentrated solutions of LiFSI and organic solvents at very high concentrations without crystallization at room temperature, e.g., about 20.degree.  C. at 1 atmosphere of pressure.  For example, LiFSI/EC solutions 
can be prepared with a concentration of 50 wt % LiFSI, and that such mixtures 
remain liquid well below room temperature.” (0026).
Regarding claim 3, Tajima et al., teaches the negative electrode active material layer contains graphite (0090; 0148). 
Regarding claim 4, Tajima et al., teaches the positive electrode active material layer contains LiCoO.sub.2 (0147). 
Regarding claim 5, Tajima et al., teaches the positive electrode current collector contains aluminum (0146) or stainless steel (0071). 
Regarding claim 29, Tajima et al., teaches power storage device (0002; 0006; 0015) wherein a space surrounded by the exterior body is filled with the electrolytic solution exterior body (0053; reference 211), the positive electrode, the negative electrode, and the separator (0061).
Regarding claim 33, Tajima teaches a bag-shape separator (Fig. 3A, 3B, 3C, 5D; separator 213 wraps around/encircles current collectors 212 and 214 in a bag-shape).

4.	Claims 12, 14-16, 30, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tajima et al., US 2016/0043363, in view of Hokuto et al., KR 20160069996.
Regarding claim 12, Tajima et al.,  teaches a power storage device (0002; 0006; 0015) comprising: a positive electrode including a positive electrode active material layer (0061) and a positive electrode current collector (0061); a negative electrode including a negative electrode active material layer (0061) and a negative electrode current collector (0061); a separator (0061) containing polyphenylene sulfide (0079), the separator located between the positive electrode and the negative electrode (0064); an electrolytic solution (0053) containing a solute (0080) including lithium bis(fluorosulfonyl)amide (0080) (LiN(FSO2)2) and solvents (0081) ethylene carbonate (0081), propylene carbonate (0081); and an exterior body (0053; reference 211) entirely sealing the power storage device (Fig. 2A, 2B) including positive electrode, negative electrode, separator, and electrolytic solution (0061).
Tajima does not teach amount of lithium bis(fluorosulfonyl)amide.
Hokuto teaches 0.1 to 2 % by weight lithium bis(fluorosulfonyl)amide (0064).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to insert the teachings of Hokuto into the teachings of Tajima because Hokuto teaches “
since the lithium secondary battery 10 according to an embodiment can selectively form a film having excellent ion conductivity on the negative electrode 30, the effect of volume change of the negative electrode active material during repeated charge/discharge while securing ionic conductivity is prevented. Can be suppressed.
Accordingly, the rechargeable lithium battery 10 according to the exemplary embodiment may improve cycle life characteristics.”(0065)..
Regarding claim 14, Tajima et al., teaches the negative electrode active material layer contains graphite (0090; 0148).
Regarding claim 15, Tajima et al., teaches the positive electrode active material layer contains LiCoO.sub.2 (0147).
Regarding claim 16, Tajima et al., teaches the positive electrode current collector contains aluminum (0146) or stainless steel (0071).
Regarding claim 30, Tajima et al., teaches wherein a space surrounded by the exterior body is filled with the electrolytic solution, the positive electrode, the negative electrode, and the separator (0061).

Regarding claim 34, Tajima teaches a bag-shape separator (Fig. 3A, 3B, 3C, 5D; separator 213 wraps around/encircles current collectors 212 and 214 in a bag-shape).


4 


5.	Claims 6--11, 17-22, 31, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tajima et al., US 2016/0043363, in view of Singh et al., US 2016/0149262, in further view of Shibuya et al., US 2009/0111012, in still further view of Yoshida et al., US 2018/0019499, and still in further view of Fukuhara, US 2015/0147607, and further in view of Oguni et al., US 2016/0118689.
Tajima et al., in view of Singh et al.,  and Shibuya et al., does not teach the claim limitations in the above claims.
Regarding claims 6-11, 19-22, Tajima, in view of Singh et al.,  and Yoshida et al., do not teach the claim limitations of a first and second wiring and a leakage detection circuit.
Regarding claim 6, Yoshida et al., ‘499,  teaches an electronic device (abstract) comprising: the power storage device according to claim 12; a band including a rubber material (0281); wherein the power storage device includes a positive electrode lead electrically connected to the positive electrode (0013-0014) and a negative electrode lead electrically connected to the negative electrode (0013-0014), wherein the power storage device is buried in the band, wherein part of the positive electrode lead and part of the negative electrode lead protrude from the band (Fig. 5).
Fukuhara teaches a housing including a display panel (signal) (0014), the housing connected to the band (0010; 0013), and wherein the power storage device is electrically connected to the display panel (0014; 0047; 0050-0052).
Oguni teaches amendment that “the tab region of the positive electrode and the tab region of the negative electrode are curved.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to insert the teachings of Oguni into the teachings of modified Tajima because In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the configuration is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed structure was significant.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to insert the teachings of Fukuhara into the teachings of Tajima et al., and Yoshida et al., because Fukuhara teaches the signal which provides protection from leakage of the battery.
Regarding claim 7, Yoshida et al., teaches a fluorine rubber (0281).
Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to insert the teachings of Yoshida et al., into the teachings of Tajima et al., because Yoshida teaches a specific example of a rubber material (fluororubber) as a binder material which is “a stable material against the solvent used for the production of the nonaqueous electrolytic solution and the electrode.” (0280).
Regarding claim 8, Fukuhara teaches further comprising: a first wiring (0013) and a second wiring (0013) each located on a surface of the exterior body (box body; abstract; 0034; 0037). 

Regarding claims 9, 10, although the prior art of record does not disclose the thickness of wiring nor the length of a gap between first and second wiring nor the width of the first and second wiring, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 11, Fukuhara teaches further comprising: a leakage detection circuit (abstract; 0012) electrically connected to the first wiring and the second wiring (0013), wherein the leakage detection circuit has a function of detecting a current flowing through the first wiring and the second wiring (0014) and a function of terminating operation of the display panel (0014).
Regarding claim 17, Yoshida et al.,  teaches an electronic device (abstract) comprising: the power storage device according to claim 12; a band including a rubber material (0281); wherein the power storage device includes a positive electrode lead electrically connected to the positive electrode (0013-0014) and a negative electrode lead electrically connected to the negative electrode (0013-0014), wherein the power storage device is buried in the band, wherein part of the positive electrode lead and part of the negative electrode lead protrude from the band (Fig. 5).
Fukuhara teaches a housing including a display panel (signal) (0014), the housing connected to the band (0010; 0013), and wherein the power storage device is electrically connected to the display panel (0014; 0047; 0050-0052).
Oguni teaches amendment that “the tab region of the positive electrode and the tab region of the negative electrode are curved.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to insert the teachings of Oguni into the teachings of modified Tajima because In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the configuration is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed structure was significant.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to insert the teachings of Fukuhara into the teachings of Tajima et al., and Yoshida et al., because Fukuhara teaches the signal which provides protection from leakage of the battery.
Regarding claim 18, Tajima et al., does not teach rubber material.
Regarding claim 18, Yoshida et al., teaches a fluorine rubber (0281).
Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to insert the teachings of Yoshida et al., into the teachings of Tajima et al., because Yoshida teaches a specific example of a rubber material (fluororubber) as a binder material which is “a stable material against the solvent used for the production of the nonaqueous electrolytic solution and the electrode.” (0280).
Regarding claim 19, Fukuhara teaches further comprising: a first wiring (0013) and a second wiring (0013) each located on a surface of the exterior body (box body; abstract; 0034; 0037).
Regarding claims 20, 21, although the prior art of record does not disclose the thickness of wiring nor the length of a gap between first and second wiring nor the width of the first and second wiring, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 22, Fukuhara teaches further comprising: a leakage detection circuit (abstract; 0012) electrically connected to the first wiring and the second wiring (0013), wherein the leakage detection circuit has a function of detecting a current flowing through the first wiring and the second wiring (0014) and a function of terminating operation of the display panel (0014).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to insert the teachings of Fukuhara into the teachings of Tajima et al., and Yoshida et al., because Yoshida et al., provides the advantage of the wiring and leakage detection circuit: “an object of the present invention is to provide a battery assembly heat insulating container and a battery assembly control device which have structure of easily detecting the presence of battery cells having leakage of active material,” (0011). 
Regarding claims 9, 10, 20, 21, although the prior art of record does not disclose the thickness of wiring nor the length of a gap between first and second wiring nor the width of the first and second wiring, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
.

Response to Arguments
6.	Applicant’s arguments with respect to above claim(s) have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter associated with the amendment.

Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Yamada et al., US 2015/0050563; Kuriki et al., US 2016/0118644.

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288.  The examiner can normally be reached on 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727                                                                                                                                                                                                        

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727